Citation Nr: 0908877	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-24 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from April 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
VA RO in No. Little Rock, Arkansas, that denied entitlement 
to the benefit sought.

In February 2008, the Veteran presented testimony before the 
undersigned member of the Board of Veterans' Appeals.  
 
In November 2008, the matter was remanded for additional 
evidentiary development.


FINDING OF FACT

The Veteran's prostate cancer, initially manifested years 
after service, is not shown by the preponderance of the 
competent clinical evidence to be related to his active 
service or to service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A review of the evidence in this case reveals that VA has 
essentially complied with the mandates of the VCAA.  The 
record shows the Veteran was provided with letters dated in 
May 2005, July 2005, and October 2005 that informed him what 
the evidence had to show to support his claims and how VA 
would help him obtain evidence for his claims and how he 
could help himself in supporting his claims.  He was told 
there had to be a relationship between any current disability 
and any injury, disease, or event in military service.  
Review of the record reveals VA has made attempts to obtain 
information from a number of various sources. The Board finds 
that all reasonable efforts have been made in notifying the 
Veteran that the purpose of the information should be whether 
there is a causal connection between any current disability 
and his active service.  The Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.

With regard to the duty to assist the Veteran, private 
medical records, a VA medical opinion, and other information 
have been obtained and associated with the claims file.  
Additionally, the veteran had the opportunity to provide 
testimony on his own behalf at a hearing before the 
undersigned in February 2008. 

In sum, the Board finds the Veteran has been provided ample 
opportunity to submit evidence in support of his claims.  The 
case has been in appellate status for several years.  The 
Board notes that the veteran is represented by a highly 
qualified service organization.  Accordingly, the Board finds 
that any procedural deficiencies in this case are essentially 
moot.  No useful purpose will be served in once again 
remanding the matter.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999), vacated on other grounds; 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefits flowing to the claimant are to be avoided).

Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Further, where a Veteran served continuously for ninety days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and cancer becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of active duty, such disease process shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for disability if it is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.209(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
does establish that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.

There are five prescribed radiation risk activities: (i) 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (ii) the Occupation of 
Hiroshima or Nagasaki, Japan, by the United States Armed 
Forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; (iii) internment as a prisoner of war 
in Japan during World War II; (iv) presence during a total of 
at least 250 days before February 1, 1992, on the grounds of 
a gaseous diffusion plant located in Paducah, Kentucky, 
Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, 
Tennessee; or (v) service before January 1, 1974, on Amchitka 
Island, Alaska, if exposed to ionizing radiation in the 
performance of duty related to the Long Shot, Milrow, or 
Cannikin underground nuclear tests.  Id.

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" are the 
following: (i) Leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myelomas; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gallbladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary glands; (xv) 
cancer of the urinary tract; (xvi) bronchial alveolar 
carcinoma; (xvii) cancer of the bones; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx) cancer of the lung; 
and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2) 
(2008).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a Veteran is found 
not to be entitled to a regulatory presumption of service 
connection for any given disability, the claim must 
nonetheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Thus, the 
Board must not only determine whether the Veteran has a 
disability that is recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability is otherwise the result of 
active service.

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be: (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v Nicholson, 19 Vet. App. 427, 431 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 
381 F.3d 1163 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

Radiation Exposure

The veteran essentially maintains that service connection is 
warranted for prostate cancer because he was exposed to 
ionizing radiation during service and his development of 
prostate cancer is attributable to this exposure.

The Veteran's participation in Operations CASTLE and WIGWAM 
was confirmed by the Defense Threat Reduction Agency (DTRA) 
in August 2006.  In October 2006, the DTRA further clarified 
that Operations CASTLE and WIGWAM were conducted at the 
Pacific Proving Ground in 1954 and the Pacific Ocean in 1955, 
respectively.  The DTRA determined that the doses the Veteran 
received during his participation in Operations CASTLE and 
WIGWAM were not more than 18 rem. of external gamma dose, 0.5 
rem. of external neutron dose, 4.5 rem. of internal committed 
dose to the prostate (alpha), and 2 rem. of internal 
committed dose to the prostate (beta and gamma).  It was 
further noted that these were conservative theoretical 
maximum doses in order to provide the maximum benefit of the 
doubt to the Veteran.   

In April 2007, the Chief Public Health and Environment 
Officer of VA submitted that the sensitivity of the prostate 
to radiation carcinogenesis appears to be relatively low and 
not clearly established.  Additionally, using the cancer 
model for all male genitalia from the Interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) it was calculated 
that the probability of causation was 23.6% and 22.7% , 
depending on the year entered.  Accordingly, it was concluded 
that it was unlikely that the Veteran's prostate cancer was 
attributable to his ionizing radiation exposure during 
service.  

In November 2008, the Board requested a VA medical opinion on 
the matter.  In response to the Board's request, a VA 
physician responded that that there was very little 
information regarding this situation; however, radiation 
exposure and cancer inducement, in general, is not dose 
dependent.  Additionally, he indicated that there was n known 
associate between prostate cancer and ionizing radiation.  
The matter was also referred to the Chief of Nuclear Medicine 
at the Central Arkansas Veterans Healthcare System, who noted 
that she had reviewed the record and acknowledged that alpha 
particles are high energy transfer radiation sources; 
however, they must be inhaled or ingested in order to affect 
the internal organs.  She also indicated that she had 
referenced studies of atomic blast survivors and nuclear 
plant accidents, such as Chernobyl, and that did not report 
an increase in the rate of prostate cancer amongst the 
survivors.  She concluded that there was no data to her 
knowledge that demonstrated a definitive link between 
radiation exposure and prostate cancer.

Initially, the Board notes that prostate cancer is not one of 
the diseases listed at 38 C.F.R. § 3.309(d), which provides 
for service connection by way of presumption based on 
exposure to ionizing radiation.  Prostate cancer is, however, 
listed as being a radiogenic disease under the provisions of 
38 C.F.R. § 3.311.

In light of the aforementioned evidence, the Board finds that 
the preponderance of the medical evidence is against a 
finding that the Veteran's prostate cancer is causally 
related to his in-service exposure to radiation.  The DTRA 
determined that the veteran participated in the Operations 
CASTLE and WIGWAM, where he was exposed to ionizing 
radiation, and has provided reconstructed dose estimates, 
which have not been disputed.  The VA's Chief Public Health 
and Environment Officer and the Chief of Nuclear Medicine at 
the Central Arkansas Veterans Healthcare System have opined 
that it is unlikely that the Veteran's ionizing radiation 
exposure was sufficient to cause his prostate cancer.  These 
opinions were based upon review of the particular facts of 
this case, to include the amount of the Veteran's radiation 
exposure, his duration of exposure, and the elapsed time 
between his exposure and onset of his prostate cancer.  The 
Veteran's personal belief that his prostate cancer is due to 
his in-service ionizing radiation exposure, while well-
intentioned, holds no probative value in this case, as he is 
not shown to possess the requisite medical training and 
expertise to speak to issues of medical causation.  See 
Espiritu, supra.  More recently, in Robinson v. Shinseki, No. 
2008-7096 (Fed. Cir. March 3, 2009), it was indicated that 
while a lay person  might be competent to identify a 
"simple" condition like a broken leg, he would not be 
competent to identify a form of cancer.  Accordingly, based 
on the evidence and above analysis, it is the Board's 
determination that under 38 C.F.R. § 3.311 a grant of service 
connection is not warranted for the Veteran's prostate 
cancer.

The Board will now proceed to consider the claim on the basis 
of direct service connection.

As noted above, the Federal Circuit in Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994), determined that the regulations 
governing presumptive service connection for radiation 
exposure do not preclude a Veteran from establishing service 
connection or proof of actual direct causation.  See Combee, 
34 F.3d at 1043.  The veteran has advanced no specific 
contentions concerning service connection, aside from claimed 
ionizing radiation exposure, discussed above.

The medical evidence of record does not show the onset of the 
prostate cancer for a number of years following the Veteran's 
discharge from active service.  A lengthy period of absence 
of medical complaints for a condition can be considered as a 
factor in resolving a claim and weighs against a claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Neither the Veteran's private physicians who began seeing the 
veteran in 2003 for his prostate cancer nor VA's Chief Public 
Health and Environment Officer or the Chief of Nuclear 
Medicine at the Central Arkanas Veterns Healthcare System 
addressed the question of direct service connection.  Their 
comments were restricted primarily to the Veteran's exposure 
to ionizing radiation in service.  Accordingly, the Board 
finds the record does not support a claim of direct service 
connection since there is no evidence of continuity of 
symptomatology during service or for years thereafter 
regarding the presence of prostate cancer.  The Veteran, as a 
lay person, is not qualified to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between any current prostate cancer 
and the Veteran's active service on any basis.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a lay person is 
generally not capable of opinion on matters requiring medical 
knowledge).  Accordingly, service connection for prostate 
cancer is denied under any theory.


ORDER

Service connection for prostate cancer is denied.



____________________________________________
Robert E. O'Brien
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


